Madam, 
your election to the presidency of the General 
Assembly at its sixty-first session is the sign of a 
favourable turn of events in the world. I congratulate 
you and I welcome you not only as an experienced 
diplomat, with established skills and qualifications, but 
also as a great advocate of human rights. I wish also to 
commend, through you, your country, the State of 
Bahrain, for its tremendous contribution to the 
promotion of the values of peace, freedom and 
equality. 
 I should like also to express our deepest gratitude 
to Mr. Jan Eliasson for the wisdom and competence 
with which he guided the previous session. He 
deserves plaudits for having led to a successful 
outcome the difficult negotiations on the establishment 
of the Human Rights Council and of the Peacebuilding 
Commission. I would also like to congratulate a great 
son of Africa, a friend and brother, Mr. Kofi Annan, for 
his work as Secretary-General. His outstanding work 
was recognized at the seventh session of the 
Conference of the African Union held last July at 
Banjul and was given a moving and memorable tribute 
that I would like to reiterate here. Mr. Secretary-
General, the world is grateful to you; Africa is proud of 
you. Furthermore, I would like to welcome 
Montenegro as a Member State, whose admission 
reinforces the universal character of our Organization. 
We wish that country a warm welcome. 
 This session opens at a time when the overall 
situation in the world is becoming more and more 
complex with reasons for concern and reasons for 
hope. It is our responsibility to ensure through 
multilateralism that hope overcomes fear and that the 
world becomes safer for future generations. We must 
reaffirm our faith in multilateralism, because the many 
challenges of our time must be confronted collectively; 
no State can deal with them alone. The same is true for 
the environment, terrorism, drug trafficking etc. Since 
its creation, the United Nations has never slackened in 
the search for ways and means to assume its 
responsibilities. 
 But today more than ever, it is necessary to 
encourage the search for collective solutions for the 
many sorts of phenomena that weaken global peace. 
Today more than ever, we must join our energies to 
build a world in which human beings can live where 
  
 
06-52737 2 
 
they wish in dignity, safe from need and fear. That is 
the purpose of our joint activities. 
 In order to eradicate armed violence, we must 
work for peace through the prevention and settlement 
of conflicts. The situation in the Middle East continues 
to be a serious threat to international peace and 
security. It is urgent that a just, lasting and 
comprehensive solution be found to this conflict that is 
ravaging this region. We need a solution based on the 
agreed proposals, such as the Road Map and the 
relevant resolutions of our Organization. The role of 
the Quartet in this respect is crucial. The cessation of 
hostilities, after one month of pointless violence in 
Lebanon, must be consolidated in order to achieve a 
lasting ceasefire. 
 As for Africa, positive advances have been made 
in the Democratic Republic of the Congo with the 
holding of general elections. Every effort must be 
made to ensure the successful conclusion of the 
electoral process, namely the second round of the 
presidential elections. The fact that we are now 
speaking of peacebuilding in Burundi, Liberia and 
Sierra Leone is not only a reason for satisfaction but 
also a reason for hope for other countries still in a state 
of conflict. At the same time, in many other situations, 
such as those in Côte d’Ivoire, the Sudan or in 
Somalia, the search for the way to solve those conflicts 
is still on the agenda. We wish to develop a natural 
partnership between our regional organization, the 
African Union, and the United Nations in managing 
these crises in accordance with the provisions of 
Chapter VII of the Charter. This is the case in Côte 
d’Ivoire with the creation of an international working 
group. 
 By deciding to hold the meeting of its Peace and 
Security Council on Darfur here in New York City, the 
African Union has reiterated its willingness to consider 
all constructive proposals regarding this conflict. The 
African Union’s unflagging efforts to ensure peace in 
Darfur has never been in question. The seriousness of 
the situation in this region of the Sudan calls for more 
energetic and more effective action. We solemnly call 
on the Government of the Sudan to make a full 
assessment of the tragedy that is taking place before 
our eyes. 
 In the case of Somalia, we appeal to the 
international community to provide its support to 
efforts to re-establish peace and reconciliation in 
Somalia. The international community must not lose 
patience faced with the meagre results in the search for 
peace in several of the African conflicts. The 
international community must provide strong support 
for the efforts undertaken at many levels with, of 
course, the agreement of the countries concerned. As 
the current chair of the African Union, we promise to 
work fully to promote peace and security on the 
continent. 
 I do not wish to end my statement on this subject 
without recognizing the courage of peacekeepers 
throughout the world, especially in Africa. Our 
gratitude also goes out to the civil society and 
humanitarian organizations that work courageously and 
with dedication to relieve the suffering of people. 
 One of the major challenges that I mentioned 
earlier is that of development. The international 
community dealt especially with this question during 
the Millennium Summit by establishing the 
Millennium Development Goals to be achieved before 
2015. The assessment that we conducted last year 
revealed serious weaknesses. It was clearly apparent 
that resources were lacking and that it was essential to 
look for new sources of financing. 
 Also, we must give due credit to the initial 
responses to the appeal launched here a few months 
ago during the High-Level meeting held on eradicating 
HIV/AIDS, within the framework of our commitment 
to achieve universal access to HIV/AIDS prevention, 
treatment and care by 2010. 
 We welcome the International Drug Purchase 
Facility (UNITAID) initiative launched by the French 
Government to mobilize resources derived from the 
taxation of airplane tickets. Congo, among other 
countries, has joined this initiative. This effort is in 
line with the Abuja Declaration and Framework for 
Action for the Fight Against HIV/AIDS, Tuberculosis 
and Other Related Infectious Diseases. It is also in line 
with the Brazzaville Commitment, which presents the 
common African position. The African Union summit 
also declared a state of emergency in Africa with 
regard to those diseases. 
 In discussing the issue of migration and 
development a few days ago in this Hall, the United 
Nations took a look at an area of involvement that has 
not been sufficiently studied, specifically that of 
individuals and other entities — business and 
 
 
3 06-52737 
 
economic institutions — in bringing people together 
and sharing the common goods of our planet. 
 The African Union, meeting in Banjul, took this 
opportunity to declare a common position that 
emphasized the positive nature of the role that should 
be played by migration if it is correctly integrated into 
an approach to profitable development for the 
receiving countries, as it is for the countries of origin 
of the migrants. 
 Our Organization has launched a vast reform 
programme, of which some results are already tangible. 
A few moments ago, I talked about the establishment 
of the Human Rights Council, as well as the 
Peacebuilding Commission. Organizational reform 
seeks to adapt our Organization to changes that have 
occurred throughout the world over the past 60 years.  
 The African Union has made the reform of the 
Security Council and the reinvigoration of the General 
Assembly a major issue of concern. We must improve 
the representative nature of the Security Council, 
which is the true lynchpin of the entire institutional 
architecture of the United Nations. 
 The African proposal for an equitable 
enlargement of the membership of the Council 
constitutes a fundamental pursuit, which cannot be 
replaced by simple palliative measures. We also 
believe that the Security Council must improve its 
procedures and its working methods to lay the basis for 
consensual work. On subjects as serious as counter-
terrorism or nuclear non-proliferation, seeking a 
consensus must continually be pursued through 
cooperation and dialogue. Between those who give 
priority to compliance with the Treaty on the 
Non-Proliferation of Nuclear Weapons and those who, 
rightly or wrongly, call for effective, concomitant 
disarmament and the recognition of a universal right of 
access to technologies in all areas, there is no doubt 
much to be discussed, but this must be done in good 
faith. 
 We must refrain from radicalizing our attitudes 
by turning the discussion into a conflict of values or 
civilizations, because, most often, the problem is really 
only due to a lack of dialogue and communication. 
 All these problems and challenges prove, if even 
there was a need to do so, the importance of the United 
Nations. The United Nations is necessary because it is 
the instrument of international relations; it is the 
enzyme that can give us global peace and security; it 
is, really, the conscience of mankind. The world would 
not be what it is, without the United Nations. 
 Still, our Organization has not succeeded, in spite 
of this confident affirmation of its role, in changing 
with times to fulfil the deepest aspirations of nations 
and peoples. We know that the United Nations can 
achieve that goal if the nations that created it, nations 
throughout the world, from the most powerful to the 
most humble, were to give to the United Nations, 
without hindrance or hypocrisy, the means that it needs 
to serve humanity. 
 Africa, I can assure you, is prepared to do its part 
in this highly anticipated debate. 